May 30, 2014 VIA EDGAR Division of Investment Management Securities and Exchange Commission treet, NE Washington, D.C.20549 Re: Guggenheim Variable Funds Trust (the “Registrant”) (File Nos. 811-02753 and 002-59353) Ladies and Gentlemen: Electronically transmitted for filing pursuant to Rule 497 under the Securities Act of 1933, as amended, are exhibits containing an XBRL interactive data file. This filing is being made for the sole purpose of filing an interactive data file relating to revised Item 2 and Item 4 disclosures filed with the Securities and Exchange Commission on May 14, 2014 (SEC Accession No. 0001193125-14-197508) for the Registrant in connection with the Prospectus dated April 30, 2014, as supplemented.No fee is required in connection with this filing. *** Please call Julien Bourgeois at Dechert LLP at 202.261.3451 with any questions or comments regarding this letter, or if he may assist you in any way. Very truly yours, /s/ Amy J. Lee Amy J. Lee Secretary and Senior Vice President Security Investors, LLC Attachments EXHIBIT LIST Exhibit Number Exhibit: EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Label Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
